Case 8:17-cv-00772-CJC-JDE Document 44 Filed 12/17/18 Page 1 of 5 Page ID #:463




  1   BRADLEY ARANT BOULT
      CUMMINGS LLP
  2   Roger G. Jones (pro hac vice)
  3   rjones@bradley.com
      Peter C. Sales (pro hac vice)
  4   psales@bradley.com
  5   Kimberly M. Ingram (SBN 305497)
      kingram@bradley.com
  6   1600 Division Street, Suite 700
  7   Nashville, TN 37203
      Telephone: (615) 252-2365
  8   Facsimile: (615) 252-6365
  9
      Attorneys for Defendant
10    Artissimo Designs LLC
11
                      UNITED STATES DISTRICT COURT
12
                    CENTRAL DISTRICT OF CALIFORNIA
13
      NEOFONIE GMBH, a German
14    corporation,                          Case No.: 8:17-cv-00772 CJC
15                                          (JDEx)
                  Plaintiff,
16
                                            DEFENDANT/COUNTER-
17    vs.                                   PLAINTIFF’S MOTION IN
                                            LIMINE TO EXCLUDE EXPERT
18
      ARTISSIMO DESIGNS LLC, a              TESTIMONY OF DR. ALI
19    Delaware limited liability company,   KHOSHGAZARAN, PH.D
20
                  Defendant.                Hearing Date: January 14, 2019
21                                          Hearing Time: 3:00pm
22    ARTISSIMO DESIGNS LLC,                Courtroom: 7C

23                                          The Honorable Cormac J. Carney
                  Counter-Plaintiff.
24
      vs.
25
26    NEOFONIE GMBH
27
                  Counter-Defendant.
28
Case 8:17-cv-00772-CJC-JDE Document 44 Filed 12/17/18 Page 2 of 5 Page ID #:464



 1           Defendant/Counter-Plaintiff Artissimo Designs LLC (“Artissimo”)
 2    respectfully submits this Motion in Limine to Exclude Expert Testimony of
 3    Dr. Ali Khoshgazaran, Ph.D. Artissimo hereby notifies Neofonie that the
 4    hearing on the motion will take place at the pre-trial conference scheduled
 5    for January 14, 2019, at 3:00 p.m. before the Honorable Cormac J. Carney.
 6           As explained in Artissimo’s Memorandum of Points and Authorities,
 7    filed contemporaneously herewith, Dr. Khoshgazaran purports to have
 8    formed five opinions about the subject matter of this case, but each of these
 9    opinions either is not reliable or is not helpful to the trier of the fact.
10           First, Dr. Khoshgazaran’s opinion that Artissimo “failed to conform
11    to important principles of Agile software development and MVP launch” is
12    neither reliable nor helpful to the trier of fact because: (1) Dr.
13    Khoshgazaran used an unreliable methodology in basing his opinion of
14    Artissimo’s conduct on an analysis of one out of 46 features required for
15    the Project; (2) Dr. Khoshgazaran’s testimony as to the “industry standard”
16    for a minimum viable product (“MVP”) is irrelevant and confusing because
17    the features of this MVP are defined solely by the contract between the
18    parties; and (3) Dr. Khoshgazaran’s analysis that the contract does not
19    conform to industry standards does not support his conclusion that
20    Artissimo failed to conform to such standards.
21           Second, Dr. Khoshgazaran’s opinions as to Neofonie’s use of best
22    practices and implementation of out-of-the box solutions vs. customization
23    should be excluded because they are rebuttal opinions and Artissimo is not
24    pursuing these theories at trial.
25           Third, Dr. Khoshgazaran’s opinion that the deficiencies present in
26    the website were not as severe as Artissimo portrayed should be excluded
27    because: (1) Dr. Khoshgazaran failed to test the website and therefore
28    cannot reliably opine as to the severity of the deficiencies; and (2) Dr.
                                           2                     8:17-cv-00772
           ARTISSIMO’S MOTION IN LIMINE TO EXCLUDE EXPERT
Case 8:17-cv-00772-CJC-JDE Document 44 Filed 12/17/18 Page 3 of 5 Page ID #:465



 1    Khoshgazaran’s opinion is based on weighing the credibility of others’
 2    opinions and the documentary evidence, which is the province of the jury.
 3    Moreover, Dr. Khoshgazaran’s related opinion that a delay of about a
 4    month is normal for this type of project is not helpful because it does not
 5    address the issues in dispute in this litigation.
 6          Fourth, Dr. Khoshgazaran’s opinion that Artissimo caused
 7    Neofonie’s inability to complete the project should be excluded because it
 8    is a mere summary of the documentary evidence in this case (presented in a
 9    light favorable to Neofonie) and does not require expertise.
10          Fifth, Neofonie should not be able to present any opinion of Dr.
11    Khoshgazaran that relies upon documents that it has not produced to
12    Artissimo. Neofonie has failed to produce any documents in response to
13    Artissimo’s Second Set of Requests for Production, which target the
14    documents that its proposed expert relies upon.             Unless Neofonie
15    immediately remedies this error by producing the documents, Neofonie
16    should not be permitted to rely upon those documents at trial or to
17    introduce testimony that relies upon such documents.
18          The following exhibits are attached to this Motion:
19                  Exhibit A – the Expert Report of Ali Khoshgazaran, Ph.D
20                  Exhibit B – the Phase II Agreement executed on or about
21                     May 23, 2018
22                  Exhibit C – Artissimo’s Second Set of Requests for
23                     Production of Documents and Things
24                  Exhibit D – Neofonie’s Responses to Artissimo’s Second
25                     Set of Requests for Production of Documents and Things
26                  Exhibit E – Declaration of Kimberly M. Ingram
27          This motion is made following the conference of counsel pursuant to
28    L.R. 7-3 which took place on December 10, 2018. Pursuant to L.R. 5-
                                        3                  8:17-cv-00772
           ARTISSIMO’S MOTION IN LIMINE TO EXCLUDE EXPERT
Case 8:17-cv-00772-CJC-JDE Document 44 Filed 12/17/18 Page 4 of 5 Page ID #:466



 1    4.4.1, Artissimo attaches to this motion a proposed order granting its
 2    motion to exclude the proposed expert testimony.
 3          For the reasons stated above and in the papers filed herewith,
 4    Artissimo respectfully requests that the Court exclude, or substantially
 5    limit, the testimony of Dr. Khoshgazaran.
 6
 7    Dated: December 17, 2018
 8
 9                                Respectfully submitted,
10
11                                BY:    /s/ Peter C. Sales
12                                       Roger G. Jones (TN Bar No. 11550)
                                         Peter C. Sales (TN Bar No. 25067)
13                                       Kimberly M. Ingram (SBN 305497)
14                                       1600 Division Street, Suite 700
                                         Nashville, Tennessee 37203
15                                       Telephone: (615) 252-2365
16                                       Facsimile: (615) 252/6365
                                         rjones@bradley.com
17                                       psales@bradley.com
18                                       kingram@bradley.com
19                                      Attorneys for Defendant
20
21
22
23
24
25
26
27
28
                                   4               8:17-cv-00772
           ARTISSIMO’S MOTION IN LIMINE TO EXCLUDE EXPERT
Case 8:17-cv-00772-CJC-JDE Document 44 Filed 12/17/18 Page 5 of 5 Page ID #:467



 1                         CERTIFICATE OF SERVICE
 2          I, Kimberly M. Ingram, do hereby certify that on this 17th day of
 3    December, 2018, a true and correct copy of the foregoing document is
 4    being forwarded to the individual listed below in the manner indicated:
 5
 6                Via CM/ECF System
                  Sacha V. Emanuel, Esquire
 7                Emanuel Law
 8                1888 Century Park East, Suite 1500
                  Los Angeles, California 90067
 9
10                                       /s/ Kimberly M. Ingram
                                        Kimberly M. Ingram, Esq.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                   5               8:17-cv-00772
           ARTISSIMO’S MOTION IN LIMINE TO EXCLUDE EXPERT
